     Case 2:19-cv-00781-WKW-SMD Document 22 Filed 11/04/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

KENNETH GUNNELLS,                         )
                                          )
              Plaintiff,                  )
                                          )
                                          )
       v.                                 )     CASE NO. 2:19-CV-781-WKW
                                          )               [WO]
CENTURY ARMS; CENTURY                     )
ARMS, INC.; CENTURY                       )
INTERNATIONAL ARMS, INC.;                 )
CENTURY INTERNATIONAL                     )
ARMS OF VERMONT, INC.;                    )
CENTURY INTERNATIONAL                     )
ARMS CORPORATION;                         )
CENTURY WORLD                             )
ENTERPRISES, INC.; CENTURY                )
WORLD INVESTMENT                          )
CORPORATION; CANIK, USA,                  )
LLC; and SAMSUN DOMESTIC                  )
AND INDUSTRY CORPORATION;                 )
                                          )
              Defendants.                 )

                                     ORDER

      This action arises from injuries Plaintiff Kenneth Gunnells suffered when his

holstered Canik TP9 pistol “fell to the ground” and “improperly discharg[ed] a 9mm

round upward into Mr. Gunnells’ face (left cheek) which exited through his left ear.”

(Doc. # 1-1, ¶ 18 (Compl.).) Before the court is the Motion to Dismiss Plaintiff’s

Complaint for Lack of Personal Jurisdiction pursuant to Rule 12(b)(2) of the Federal

Rules of Civil Procedure, which was filed by the following five non-resident
     Case 2:19-cv-00781-WKW-SMD Document 22 Filed 11/04/20 Page 2 of 3




Defendants:    (1) Century International Arms of Vermont, Inc.; (2) Century

International Arms Corporation; (3) Century World Enterprises, Inc.; (4) Century

World Investment Corporation; (5) and Canik USA, LLC. (Doc. # 18.) Defendants

also move for dismissal of the non-entity, Century Arms. (Doc. # 18.) Although

given an opportunity (Doc. # 20), Plaintiff did not file a response to the motion,

notwithstanding that he bears the burden of establishing a prima facie case of

personal jurisdiction over the non-resident Defendants. See Norment Sec. Grp., Inc.

v. Granger N., Inc., No. 2:08-CV-533-WKW, 2009 WL 458540, at *1 (M.D. Ala.

Feb. 23, 2009) (setting forth the standard of review on a Rule 12(b)(2) motion).

      Based upon careful consideration and for the reasons articulated in

Defendants’ motion, it is ORDERED that Defendants’ motion to dismiss (Doc. # 18)

is GRANTED. Accordingly, Plaintiff’s action against Century International Arms

of Vermont, Inc., Century International Arms Corporation, Century World

Enterprises, Inc., Century World Investment Corporation, Canik USA, LLC, and

Century Arms is DISMISSED.

      Furthermore, Plaintiff did not file a response to the Order directing that he

demonstrate the measures he has taken to serve Samsun Domestic Defense and

Industry Corporation (“Samsun”), a foreign corporation. (Doc. # 20.) Because

Plaintiff has not shown due diligence in his attempts to serve Samsun (see Doc. # 20,




                                         2
     Case 2:19-cv-00781-WKW-SMD Document 22 Filed 11/04/20 Page 3 of 3




at 2–3), it is ORDERED that Plaintiff’s action against Samsun Domestic Defense

and Industry Corporation is DISMISSED.

      This action proceeds against the remaining two Defendants: Century Arms,

Inc.; and Century International Arms, Inc.

      DONE this 4th day of November, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         3
